Citation Nr: 0915875	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from November 
1970 to October 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  The 
Veteran had a hearing before the undersigned Board Member in 
March 2009.  A transcript of that hearing is contained in the 
record.  


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran's PTSD is related to her active service.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

Since the entire benefit sought on appeal has been granted, 
an analysis of whether VA has fulfilled its duties to notify 
and assist is unnecessary.

II. Analysis

The Veteran in this case seeks service connection for PTSD as 
a result of a sexual assault during service.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008) (requiring that the diagnosis conform to the 
requirements of the DSM-IV); a link, established by medical 
evidence, between the Veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See Cohen v. Brown, 10 
Vet. App. 128 (1997); 38 C.F.R. § 3.304(f) (2008).  If the 
claimant's stressor is not related to combat, then her 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and her testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
Veteran did not engage in combat, she must introduce 
corroborative evidence of his claimed in-service stressors.

With respect to claims for PTSD based on a personal assault, 
unique evidentiary considerations apply.  According to 
38 C.F.R. § 3.304(f)(3) (2008), the Veteran may corroborate 
the occurrence of the physical assault stressor through 
sources other than service records, including, but not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians.  Other evidence may include pregnancy tests, 
tests for sexually transmitted diseases, and statements from 
third parties such as roommates, family members, fellow 
service members, or clergy.  Id.

The Veteran may also present evidence of behavior changes 
following the claimed assault.  Id.  Examples of behavior 
changes may include evidence such as requests for transfer to 
another assignment or location, deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks, anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  Id.

In this case, the medical evidence demonstrates that the 
Veteran currently suffers from PTSD.  The Veteran was 
diagnosed with PTSD at a VA examination in September 2005 
(amended October 2005).  

The Veteran has also sufficiently corroborated her claimed 
sexual assault stressor.  The Veteran stated that she was 
raped at gunpoint during service in 1971 or 1972 while 
stationed in New Mexico, and on more occasions thereafter.  
She has submitted statements from three others attesting to 
the rape.  The Veteran's spouse stated that he learned of her 
"difficulties" from the beginning of their relationship in 
1975.  The Veteran's sister stated that she learned of the 
rape while living with the Veteran in 1973.  Finally, a 
friend of the Veteran stated that she learned of the rape 
after becoming acquainted with the Veteran in 1987.  Although 
the statements were submitted in response to the Veteran's 
current claim, the Board finds it probative that the 
discussions referred to in the statements all occurred before 
the Veteran filed a claim for service connection.

Similarly, the Board notes a treatment records from Menorah 
Medical Clinic from February 2000.  At that exam, the Veteran 
described how she was forced into sex while at gunpoint while 
she was in the army.  Given that the exam took place more 
than four years before the Veteran filed her claim, the Board 
is confident the description was not fabricated for the 
purposes of obtaining disability benefits.

Additionally, the Board has found ample evidence of 
behavioral changes after the alleged incident occurred.  
Primarily, the Board notes that the Veteran was the subject 
of Article 15 proceedings in December 1971 which resulted in 
her rank being reduced to private.  The Veteran's service 
treatment records show she was treated for a prescription 
painkiller overdose in November 1971, nightmares in March 
1973, and attempted suicide and trouble sleeping in August 
1973.  These dates correspond to the timeframe within which 
the Veteran stated the sexual assaults occurred.    

Finally, the Veteran has presented evidence of a link between 
her PTSD diagnosis and her alleged stressor.  The Board notes 
that the Veteran's October 2005 VA examiner stated that it is 
as likely as not that the Veteran's current PTSD is related 
to the issues she sought treatment for during service.

In sum, the evidence of record as to whether the Veteran's 
alleged stressor occurred is at least in equipoise.  In this 
case, the benefit of the doubt goes to the Veteran and the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


